Case 2:18-cv-00621-DBB-JCB Document 159 Filed 05/06/21 PageID.1712 Page 1 of 3




 Amy Marino (Pro Hac Vice)
 MARINO LAW PLLC
 amy@marinopllc.com
 Attorney for Plaintiffs and the Putative Class
 18977 W. Ten Mile Rd. Ste. 100E
 Southfield, MI 48075
 Tel.: 248-797-9944

 [additional Plaintiffs’ counsel on signature page]
  __________________________________________________________________

               IN THE UNITED STATES DISTRICT COURT
            FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
  __________________________________________________________________

 BRIAN SMITH, individually,
 MICHAEL ILARDO, individually,
 and on behalf of all others similarly            Case No. 2:18CV00621 DBB JCB
 situated,
                                                  PLAINTIFFS’ NOTICE TO THE
              Plaintiffs,                           COURT OF FED. R. CIV. P.
                                                  26(a)(2)(B) EXPERT REPORTS
       v.

 LIFEVANTAGE CORPORATION, a                        District Judge David B. Barlow
 corporation; and DARREN JENSEN,                  Magistrate Judge Jared C. Bennett
 an individual,

              Defendants.

 __________________________________________________________________

       Pursuant to Fed. R. Civ. P. 26(a)(2)(B) and DUCivR 26-1(b)(1)(A)(i),

 Plaintiffs Brian Smith and Michael Ilardo, on behalf of themselves and all others

 similarly situated, by and through undersigned counsel, respectfully notify the Court

 that, on March 19, 2021, they served Defendants LifeVantage Corporation and
Case 2:18-cv-00621-DBB-JCB Document 159 Filed 05/06/21 PageID.1713 Page 2 of 3




 Darren Jensen with the expert witness reports of Dr. Stacie Bosley and Mr. Jason

 Rae regarding class certification.

       Dr. Bosley’s expertise concerns multi-level marketing, direct selling, pyramid

 schemes, applied microeconomics, quantitative analysis, and behavioral economics,

 as well as broader issues in consumer financial fraud.

       Mr. Rae's expertise concerns analysis of large sets of historical data, forensic

 accounting, business valuation matters, cash and asset tracing, and preference and

 fraudulent transfer analysis.

       Both of their reports support the certifiability of a class of LifeVantage

 distributors.


 Dated: May 6, 2021

                                  Respectfully submitted,

                                  /s/ Andrew Kochanowski
                                  SOMMERS SCHWARTZ, P.C.
                                  Andrew Kochanowski (Pro Hac Vice)
                                  One Towne Square, Suite 1700
                                  Southfield, MI 48076
                                  Tel.: (248) 355-0300
                                  akochanowski@sommerspc.com

                                  CHRISTENSEN YOUNG & ASSOCIATES
                                  Steven A. Christensen
                                  Cameron Christensen
                                  9980 South 300 West, Suite 200
                                  Sandy, UT 84080
                                  Tel.: (866) 676-6447
                                  steven@christensenyounglaw.com
                                           2
Case 2:18-cv-00621-DBB-JCB Document 159 Filed 05/06/21 PageID.1714 Page 3 of 3




                                    cameron@christensenyounglaw.com

                                    BAYKO, PREBEG, FAUCETT & ABBOTT
                                    PLLC
                                    Matthew John Prebeg (Pro Hac Vice)
                                    Stephen W. Abbott (Pro Hac Vice)
                                    Christopher M. Faucett (Pro Hac Vice)
                                    Brent T. Caldwell (Pro Hac Vice)
                                    8441 Gulf Freeway #307
                                    Houston, TX 77017
                                    Tel: (832) 742-9260
                                    mprebeg@bpfalawfirm.com
                                    sabbott@pfalawfirm.com
                                    cfaucett@bpfalawfirm.com
                                    bcaldwell@bpfalawfirm.com

                                    MARINO LAW PLLC
                                    Amy Marino (Pro Hac Vice)
                                    18977 W. Ten Mile Rd. Ste. 100E
                                    Southfield, MI 48075
                                    Tel.: 248-797-9944
                                    amy@marinopllc.com

                                    Attorneys for Plaintiffs and the Putative Class




                           CERTIFICATE OF SERVICE

       The undersigned certifies that, on May 6, 2021, she served a true and correct

 copy of the foregoing paper via the Court’s CM/ECF System, which will notify all

 counsel of record of the filing.


                                    /s/ Amy Marino
                                        Amy Marino


                                             3
